 

 

Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 1 of 6. PagelD #: 122

 

FILED
JAN 2.8 2924
IN THE UNITED STATES DISTRICT COURT NORTHEY AN Dir F OeOURT
FOR THE NORTHERN DISTRICT OF OHIO seta
EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) oe
JUDGE NUGENT
) SiS Cte 1h N ee
)
V. ) CASENO,
) Title 21, United States Code,
ERNEST CORRIGAN, ) Sections 841(a)(1), (b)(1)(A),
ANDREW HOUSEHOLDER, ) (b)(1)(C), and 846; Title 18,
) United States Code, Sections
Defendants. ) 922(g)(1), 924(a)(2),
) 924(c)(1)(A)(i), and 2
COUNT 1

(Conspiracy to Possess with Intent to Distribute Controlled Substances, 21 U.S.C. § 846)
The Grand Jury charges:

1; On or about August 1, 2020 through December 31, 2020, in the Northern District
of Ohio, Eastern Division, and elsewhere, Defendants ERNEST CORRIGAN and ANDREW
HOUSEHOLDER did knowingly and intentionally combine, conspire, confederate, and agree
together and with each other and with diverse others, known and unknown to the Grand Jury, to
distribute and possess with the intent to distribute at least 500 grams of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled substance; a
mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance; oxycodone, a Schedule II controlled substance; and a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and (b)(1)(C).
Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 2 of 6. PagelD #: 123

 

All in violation of Title 21, United States Code, Section 846.
COUNT 2
(Possession with Intent to Distribute Methamphetamine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2)
The Grand Jury further charges:

2. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendants ERNEST CORRIGAN and ANDREW HOUSEHOLDER
did knowingly and intentionally possess with the intent to distribute at least 500 grams of a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(A), and Title 18, United States Code, Section 2.

COUNT 3
(Possession with Intent to Distribute Heroin,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2)
The Grand Jury further charges:

3. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendants ERNEST CORRIGAN and ANDREW HOUSEHOLDER
did knowingly and intentionally possess with the intent to distribute a mixture and substance
containing a detectable amount of heroin, a Schedule | controlled substance, in violation of Title
21, United States Code, Sections 841(a)(1) and (b)(1)(C), and Title 18, United States Code,
Section 2.

COUNT 4
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2)

The Grand Jury further charges:

4. On or about December 31, 2020, in the Northern District of Ohio, Eastern
 

Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 3 of 6. PagelD #: 124

Division, and elsewhere, Defendants ERNEST CORRIGAN and ANDREW HOUSEHOLDER
did knowingly and intentionally possess with the intent to distribute a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), and Title 18, United States Code,

Section 2.

COUNT 5
(Possession with Intent to Distribute Oxycodone,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2)
The Grand Jury further charges:

5. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendants ERNEST CORRIGAN and ANDREW HOUSEHOLDER
did knowingly and intentionally possess with the intent to distribute oxycodone, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT 6
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury further charges:

6. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, Defendant ERNEST CORRIGAN, knowing that he had previously been convicted of
crimes punishable by imprisonment for a term exceeding one year, those being: Conspiracy to
Traffic Methamphetamine, 21 U.S.C. § 846, and Possession of a Firearm in Furtherance of a
Drug Trafficking Crime, 18 U.S.C. § 924(c), U.S. District Court, District of Colorado, Docket
No.: 1:95-CR-00183, on October 18, 1995; Possession with the Intent to Distribute
Methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(C), and Felon in Possession of a Firearm, 18

U.S.C. § 922(g), U.S. District Court, Northern District of Ohio, Docket No.: 1:06-CR-00323, on
 

Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 4 of 6. PagelD #: 125

March 14, 2007; did knowingly possess in, and affecting interstate and foreign commerce
firearms and ammunition, to wit:

Anderson Manufacturing AR-15, Serial Number: 17061552;

Ruger SR-556, Serial Number: 591-17604:

Mossburg shotgun 12 gauge, Serial Number: MV58500U;

Smith and Wesson MP-15, Serial Number: ST50690;

HK .22 caliber 416D, Serial Number: HK002540;

Remington 12 gauge shotgun, Serial Number: RS658170;

Savage .38, AX-13, Serial Number: J776844;

High Point, Luger 9mm, C9, Serial Number: P10033612;

Springfield pistol with laser sight, Serial Number: M6356874;

Cobra, .38, CB38, Serial Number: CT113022:

Glock 43, Serial Number: ZNY0235;

Smith and Wesson, .40 caliber pistol, Serial Number: HUR9748;
. Harrison and Richmond 12 gauge shotgun, Serial Number: 6801;

.32 caliber revolver with “US” stamp with no serial number or manufacturer;

Marlow .22 caliber rifle, Serial Number: 11175218;

Anderson .556 rifle, Serial Number: unknown; and

Thousands of rounds of various ammunition.

O©VOB Rr TO pe me ae op

said firearms and ammunition having been shipped and transported in interstate and foreign
commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 7
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18 U.S.C. § 924(c)(1)(A)(i))
The Grand Jury further charges:

7. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, Defendant ERNEST CORRIGAN possessed a firearm in furtherance of a drug
trafficking crime, to wit: Conspiracy to Possess with the Intent to Distribute Controlled
Substances, in violation of Title 21, United States Code, Section 846, as charged in Count 1 of
this indictment, and Possession with the Intent to Distribute, in violation of Title 21, United

States Code, Sections 841(a)(1), (b)(1)(A), and (b)(1)(C), as charged in Counts 2 through 5 of

this Indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 5 of 6. PagelD #: 126

 

COUNT 8
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18 U.S.C. § 924(c)(1)(A)())
The Grand Jury further charges:

8. On or about December 31, 2020, in the Northern District of Ohio, Eastern
Division, Defendant ANDREW HOUSEHOLDER possessed a firearm in furtherance of a drug
trafficking crime, to wit: Conspiracy to Possess with the Intent to Distribute Controlled
Substances, in violation of Title 21, United States Code, Section 846, as charged in Count 1 of
this indictment, and Possession with the Intent to Distribute, in violation of Title 21, United
States Code, Sections 841(a)(1), (b)(1)(A), and (b)(1)(C), as charged in Counts 2 through 5 of
this Indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

FORFEITURE
The Grand Jury further charges:

9. The allegations of Counts | through 8 inclusive are hereby realleged and
incorporated herein by reference for the purpose of alleging forfeiture pursuant to Title 21,
United States Code, Section 853; Title 18, United States Code, Section 924(d)(1); and Title 28,
United States Code, Section 2461(c). As a result of the foregoing offenses, Defendants ERNEST
CORRIGAN and ANDREW HOUSEHOLDER shall forfeit to the United States any and all
property constituting or derived from any proceeds they obtained directly or indirectly as a result
of the federal drug violations charged herein in Counts | through 5; any and all of their property
used or intended to be used in any manner or part to commit or to facilitate the commission of
federal drug violations charged herein in Counts 1 through 5; and, any and all firearms and

ammunition involved in or used in the commission of federal firearms violations charged herein

in Counts 6, 7, and 8; including, but not limited to, the following:
 

 

Case: 1:21-cr-00024-DCN Doc #: 14 Filed: 01/28/21 6 of 6. PagelD #: 127

a. $4,000 in U.S. Currency seized on December 31, 2020;
b. The following firearms seized on December 31, 2020:

i. Anderson Manufacturing AR-15, Serial Number: 17061552;

il. Ruger SR-556, Serial Number: 591-17604;

ili. Mossburg shotgun 12 gauge, Serial Number: MV58500U;

iv. Smith and Wesson MP-15, Serial Number: ST50690;

V. HK .22 caliber 416D, Serial Number: HK002540;

Vi. Remington 12 gauge shotgun, Serial Number: RS658170;

Vil. Savage .38, AX-13, Serial Number: J776844;

viii. High Point, Luger 9mm, C9, Serial Number: P10033612;

ix. Springfield pistol with laser sight, Serial Number: M6356874;

Xx. Cobra, .38, CB38, Serial Number: CT113022;

Xi. Glock 43, Serial Number: ZNY025;

xii. Smith and Wesson, .40 caliber pistol, Serial Number: HUR9748;

xiii. Harrison and Richmond 12 gauge shotgun, Serial Number: 6801:

xiv. A .32 caliber revolver with “US” stamp with no serial number or
manufacturer;

XV. Marlow .22 caliber rifle, Serial Number: 11175218;

xvi. Anderson .556 rifle, Serial Number: unknown; and,

xvii. Thousands of rounds of various ammunition.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
